Citation Nr: 1140555	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for left knee degenerative joint disease from November 2, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1982 to August 1996.  The appellant additionally served from August 1996 to November 2002, from which he was dishonorably discharged.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in November 2010.


FINDING OF FACT

Since November 2, 2002, the appellant's left knee degenerative joint disease was not productive of slight lateral instability, and it was not manifested by either a limitation of extension to 10 degrees, or a limitation of flexion to 45 degrees.  


CONCLUSION OF LAW

Since November 2, 2002, to, the appellant's left knee degenerative joint disease has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

These matters were most recently before the Board in November 2011, when the case was remanded to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in August 2011, which confirmed and continued the previous denial.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  Id.

The appellant's appeal for a higher rating stems from the rating decision that granted entitlement to service connection and assigned the initial rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, separate ratings may be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a compensable evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted when painful motion is noncompensable under the appropriate diagnostic code with a showing of degenerative arthritis established by x-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation of leg flexion to 45 degrees warrants a 10 percent rating.  A limitation of flexion to 30 degrees warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of extension of the leg to 10 degrees warrants a 10 percent rating.  A limitation of extension to 15 degrees warrants a 20 percent rating.

The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The evidence of record includes a March 2006 VA examination in which the appellant reported recurrent knee pain and swelling off and on since the early 1990s.  The left knee was found to be free of redness, swelling or deformity and was stable in all planes.  The left knee demonstrated mobility from 0 to 140 degrees without crepitus or apparent pain.  The examiner stated that this was a normal examination of the left knee and there was no joint instability.  The examiner additionally stated that the appellant's left knee disorder had no adverse effect on his activities of daily living or occupation.  

An addendum to the examination report stated that the appellant did not demonstrate pain on motion or flare-ups, and that there was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  X-rays were reported to reveal mild left knee osteoarthritis.

In November 2010, the Board remanded the issue on appeal for a new VA examination and so that any available additional treatment records could be obtained.  In December 2010, the appellant was contacted by the Appeals Management Center and was requested to identify all providers that treated him for left knee arthritis, the appellant failed to reply.

The appellant was afforded a new VA examination in February 2011.  It was noted that the appellant underwent arthroscopies in March 1988 and March 1992 for left medial meniscal tears and osteochondritis desiccans.  During his examination, the appellant described experiencing pain every day but not all day.  The appellant stated that his knee swelled, buckled and popped.  He stated additionally that his knee did grind but did not lock.  The appellant did not use a brace but used crutches as needed with relief.  There were no specific restrictions on the appellant's activities of daily living but he functioned with pain.  It was noted that the appellant was unemployed but that when he did work for his church he experienced difficulty with ladders, stairs, carrying and squatting.  The appellant did not allege that his knee disorder precluded employment.  The appellant explained that his knee flared up about every five to six months for about two days during which the appellant used crutches and stated that his activity level was reduced during those flare-ups.  At the time of examination the appellant was not using an assistive devise and did not have a limp.

On physical examination the left knee demonstrated no instability or warmth.  Swelling, some joint line tenderness and crepitus were noted.  Motor strength was 5/5, and deep tendon reflexes were 2+.  Range of motion studies revealed extension to 0 degrees without pain and flexion to 110 degrees with pain.  X-rays revealed moderate osteoarthritis and chondrocalcinosis and a small joint effusion.  An examination addendum stated that there was no diminution of motion with repetitive testing nor any additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use. 

The appellant does not meet the criteria for a higher rating from November 2, 2002.  The available record shows that in June 2006 the appellant demonstrated a full range of left knee motion, and there was no evidence of instability or subluxation.  In February 2011, no instability or subluxation was demonstrated.  While flexion was limited to 115 degrees, this level of limitation does not meet the requirements for even a compensable rating under Diagnostic Code 5260, let alone entitlement to an increased rating.  Given this evidence entitlement to a higher evaluation is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Simply put, there is no evidence of even slight or greater instability, no evidence that extension was limited to 10 degrees, and no evidence that flexion was limited to 45 degrees.  

While the assigned evaluation is warranted under the Lichtenfels decision, entitlement to an increased evaluation is not in order.  Id.

The appellant's disability picture since November 2, 2002, was not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the appellant, i.e., pain and some limitation of motion are specifically contemplated by the rating criteria.  These symptoms do not require frequent periods of hospitalization.  Hence, the rating assigned adequately compensates him for the severity of the disability at issue.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for left knee degenerative joint disease for the period since November 2, 2002 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


